UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1702


JOSEPH R. ZIEGLER,

                     Plaintiff - Appellant,

              v.

CHARLES RIDER; JEFFREY BOGGS,

                     Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Joseph R. Goodwin, District Judge. (2:19-cv-00855)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph R. Ziegler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph R. Ziegler appeals the district court’s order dismissing his civil rights

complaint. The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B). The magistrate judge recommended that the complaint be dismissed for

failure to state a claim. The magistrate judge further advised Ziegler that failure to file

timely, specific objections to this recommendation could waive appellate review of a

district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Ziegler received proper notice

and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because, as the district court ruled, the objections were not specific to the

particularized legal recommendations made by the magistrate judge. See Martin, 858 F.3d

at 245 (holding that, “to preserve for appeal an issue in a magistrate judge’s report, a party

must object to the finding or recommendation on that issue with sufficient specificity so as

reasonably to alert the district court of the true ground for the objection” (internal quotation

marks omitted)).




                                               2
      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3